Citation Nr: 0319896	
Decision Date: 08/11/03    Archive Date: 08/25/03

DOCKET NO.  98-15 585	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for visual impairment.

2.  Entitlement to service connection for hearing loss.

3.  Entitlement to a total rating based on individual 
unemployability due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel


INTRODUCTION

The veteran-appellant served on active duty from December 
1989 to December 1993.

When the veteran's claims were last before the Board of 
Veterans' Appeals (Board) in December 2000, several issues 
were remanded to the Department of Veterans Affairs (VA), 
Jackson, Mississippi, Regional Office (RO) for further 
development and readjudication.  These issues were 
entitlement to service connection for post-traumatic stress 
disorder, entitlement to service connection for visual 
impairment, and entitlement to service connection for hearing 
loss.  In an October 2002, rating decision, service 
connection was granted for post-traumatic stress disorder, 
and a 30 percent disability evaluation was assigned, 
effective from August 7, 1997.  The veteran has asserted no 
disagreement with the 30 percent evaluation assigned for this 
disorder, and therefore, the decision with respect to post-
traumatic stress disorder is considered final.

Subsequent to the Board remand, the veteran perfected an 
appeal of the denial of entitlement to a total rating based 
on individual unemployability due to service-connected 
disabilities.  This issue is addressed in the Remand portion 
of this decision.


FINDINGS OF FACT

1.  All evidence necessary for review of the issues on appeal 
decided herein has been obtained, and VA has satisfied the 
duty to notify the veteran of the law and regulations 
applicable to his claims and the evidence necessary to 
substantiate his claims.

2.  Hearing loss was not diagnosed in service, sensorineural 
defective hearing was not manifest to a compensable degree 
within one year of service discharge, and hearing loss did 
not result from disease or injury in service and is not 
otherwise shown to be of service origin.

3.  Current visual impairment, other than refractive error, 
is not shown.  


CONCLUSION OF LAW

1.  Hearing loss was not incurred in or aggravated by 
service, nor may the incurrence of sensorineural defective 
hearing be presumed.  38 U.S.C.A. §§ 1110, 1101, 1112(a)(4), 
1113, 1131, 1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.303, 3.307, 3.309, 3.385 (2002).

2.  Visual impairment was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 3.303 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking entitlement to service connection for 
hearing loss and visual impairment.  He claims that there is 
an impairment in his hearing acuity that is directly 
attributed to the acoustic trauma that he experienced in 
service.  He further claims that slag was removed from his 
eyes in service on several occasions, and that as a result, 
his sight has deteriorated to the point that he now has to 
wear glasses.  

In the interest of clarity, the Board will initially address 
the matter of whether this case has been appropriately 
developed for appellate purposes.  The laws and regulations 
pertaining to the issues on appeal will be set forth.  
Thereafter, the Board will analyze the veteran's claims.
.

Veterans Claims Assistance Act 

As indicated in the December 2000 Board remand, an April 2001 
letter from the RO, and a January 2003 letter from the RO, 
there was a significant change in veterans' law during the 
pendency of the veteran's claim.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law eliminated the former statutory requirement that 
claims be well grounded.  This law also redefined the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  Regulations implementing the VCAA have been 
enacted.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) [codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of these issues has proceeded in 
accordance with the provisions of the law and regulations.

There is no question as to substantial completeness of the 
veteran's application for VA benefits.  See 38 U.S.C.A. 
§ 5102 (West 2002).  In filing his claims of entitlement to 
service connection the veteran clearly identified the 
disabilities in question, the benefits sought, and the basis 
for the claims.  The claims appeared substantially complete 
on their face. 

The former well grounded claim requirement

The RO initially denied the veteran's claims on the basis of 
whether or not they were well grounded.  Subsequent to the 
December 2000 Board remand, the RO analyzed and denied the 
claims under the current standard of review.  See the October 
2002 supplemental statement of the case.  The current 
standard requires that after the evidence has been assembled, 
it is VA's responsibility to evaluate the entire record.  See 
38 U.S.C.A. § 7104(a) (West 2002).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 
C.F.R. § 3.102 (2002).  In Gilbert v. Derwinski, 1 Vet. App. 
49, 53 (1990), the United States Court of Appeals for 
Veterans Claims (Court) stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a claim 
on its merits, the preponderance of the evidence must be 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

As indicated, the RO has recently adjudicated the issues 
decided herein based on the substantive merits of the claims.  
The veteran was given the opportunity to submit evidence and 
arguments in response.  The Board finds, therefore, that it 
can consider the substance of the veteran's appeal without 
prejudice to him.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VAOPGCPREC 16-92.  The Board will apply the current 
standard of review in evaluating the veteran's claims below.  

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The veteran was notified of the information necessary to 
substantiate his claims by means of the discussions in the 
December 2000 Board remand, the April 2001 letter from the 
RO, the October 2002 supplemental statement of the case, and 
a January 2003 letter from the RO.  The April 2001 and 
January 2003 letters from the RO and the October 2002 
supplemental statement of the case specifically advised the 
veteran of his rights and responsibilities under the VCAA.  
In the foregoing documents, the veteran was advised that 
there was no evidence of the claimed disorders in service and 
no competent medical evidence that related these disorders to 
service.  In these documents, the veteran was advised what 
evidence he should submit and that VA would assist him in 
obtaining that evidence.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  For example, he was told that VA would help 
obtain medical records, employment records, or records from 
other Federal agencies, but that it was his responsibility 
for providing sufficient information to VA so records could 
be requested.  He has had in excess of one year to respond to 
the RO's April 2001 VCAA notice.  See Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003).  Based on the specific notice provided to 
the veteran and the development which has been accomplished, 
the Board has concluded that VA has no outstanding duty to 
inform the veteran that any additional information or 
evidence is needed.  

Duty to assist

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claims, including the scheduling and 
conducting of pertinent VA examinations.  The RO requested 
information from the veteran on an ongoing basis regarding 
potential VA and private treatment records that could assist 
the veteran in the pursuit of his claims.  Pursuant to the 
Board's December 2000 remand, the veteran was asked to submit 
the names of any private or VA medical providers who had 
treated him for the claimed disorders, along with completed 
authorizations, so that the RO could obtain any records 
identified.  The RO acted upon the veteran's response and 
exhausted all avenues of the source of possible medical 
evidence.  

Under the VCAA, the duty to assist also includes providing a 
medical examination or obtaining a medical opinion when such 
is necessary to make a decision on the claim.  The veteran 
was scheduled for and underwent pertinent VA examinations in 
May 2001, and reviews of those examination reports in 
February 2002 and March 2002, for the purpose of determining 
the existence of the claimed disorders, and whether the 
claimed disorders were related to service.  The reports of 
those examinations and reviews have been associated with the 
claims folder.  

Accordingly, there is sufficient evidence to decide the 
claims.  The veteran was advised of the evidence he needed 
and was provided ample opportunity to submit or identify 
additional evidence or argument in support of his claims.

Laws and Regulations

Establishing service connection for a disability requires the 
existence of a current disability and a relationship or 
connection between that disability and a disease contracted 
or an injury sustained during service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. §§ 3.303, 3.304 (2002); Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992); Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992).

A disorder may also be service connected if the evidence of 
record reveals that the veteran currently has a disorder that 
was chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Evidence that relates the current 
disorder to service must be medical unless it relates to a 
disorder that may be competently demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495-97.  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  38 
C.F.R. § 3.303(b).

Congenital or developmental defects, refractive error of the 
eye, personality disorders and mental deficiency as such are 
not diseases or injuries within the meaning of applicable 
legislation providing for disability compensation benefits.  
38 C.F.R. § 3.303(c) (2002).

Notwithstanding the lack of evidence of disease or injury 
during service, service connection may still be granted if 
all of the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  See 
38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d); 
Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

A service connection claim must be accompanied by evidence 
which establishes that the claimant currently has the claimed 
disability.  See Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).  

In addition, service connection may be established for a 
current disability on the basis of a "presumption" under 
the law that certain chronic diseases manifesting themselves 
to a certain degree within a certain time after service must 
have had their onset in service.  38 U.S.C.A. §§ 1110, 1112 
(West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309(a) 
(2002).  Service connection for sensorineural defective 
hearing may be established based on a legal "presumption" 
by showing that it manifested itself to a degree of 10 
percent or more within one year from the date of separation 
from service.  38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2002).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); 38 U.S.C.A. § 5107(b) (West 2002).

For the purpose of applying the laws administered by the VA, 
impaired hearing is considered a disability when the auditory 
threshold in any of the frequencies 500, 1,000, 2,000, 3,000, 
or 4,000 Hertz is 40 decibels or greater; or when the 
auditory threshold for at least three of the frequencies 500, 
1,000, 2,000, 3,000, or 4,000 Hertz is 26 decibels or 
greater, or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent. 38 C.F.R. § 3.385 (2002); 
see also Hensley v. Brown, 5 Vet. App. 155 (1993).



Analysis

Hearing Loss

The veteran asserts that he presently has hearing loss owing 
to having repeatedly worked "in loud areas" during service.  
In this regard, the report pertaining to the veteran's 
October 1989 service entrance examination reflects his 
assertion that he had "lost 10% of [his] hearing" when he was 
a young child; an audiogram administered the veteran in 
conjunction with the examination revealed decibel deficits no 
higher than 20 at all frequencies tested relative to either 
ear.  Service medical records are thereafter negative for any 
reference to hearing loss.  An audiogram administered the 
veteran in conjunction with his November 1993 service 
separation examination revealed decibel deficits no higher 
than 15 at all frequencies tested relative to either ear.  

Subsequent to service, an audiogram administered the veteran 
by VA in September 1994 revealed decibel deficits no higher 
than 25 at all frequencies tested relative to either ear; 
hearing in each ear was assessed as being "within normal 
limits".  Thereafter, when the veteran was examined by VA in 
January 1995, without benefit of an audiogram, the assessment 
was "mild bilateral high frequency neurosensory hearing 
loss". 

Pursuant to the December 2000 remand, the veteran underwent 
VA audiology evaluation in May 2001 for the purpose of 
determining whether he has a current hearing loss that can be 
attributed to his period of service.  Following examination, 
the diagnosis was mild hearing loss at 2000 to 4000 hertz in 
the right ear, with all other frequencies within normal 
limits.  In February 2002, the audiologist who conducted the 
May 2001 examination prepared an addendum in which he noted 
that the veteran's claims file had been reviewed.  In the 
addendum, it was noted that the veteran had hearing well 
within normal limits in service, and that the May 2001 
examination showed a very mild hearing loss in the right ear 
that is a reflection of loss that has occurred subsequent to 
military service.  

While there is competent evidence of a current right ear 
hearing loss disability, there is no evidence of hearing loss 
in service and no evidence showing that the veteran's current 
hearing disability had its onset in service or was manifest 
to a degree of ten percent within a year of service.  

Contrary to the veteran's contention, his hearing loss has 
not been shown to be related to service, nor has it been 
shown to be related to working in loud areas during service.  
There is no competent evidence of record which connects the 
veteran's hearing loss to his active duty.  There are no 
medical opinions contained in any of the veteran's post-
service medical records relating his current hearing loss to 
his military service.  As a lay man, the veteran's statements 
are not competent in this regard.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  

To the contrary, the only medical opinion on the question was 
offered by the VA audiologist who examined the veteran in May 
2001 for the express purpose of determining the etiology of 
his hearing loss.  Following a complete review of the claims 
file, a review of the veteran's medical history, and a 
thorough examination, the examiner concluded in a February 
2002 addendum that the hearing loss occurred after service.  

For the reasons and bases provided above, the Board concludes 
that the evidence in this case preponderates against the 
claim for service connection for hearing loss.  The evidence 
in this case is not so evenly balanced so as to allow 
application of the benefit of the doubt rule.  See 38 
U.S.C.A. § 5107(b)(West 2002); 38 C.F.R. § 3.102 (2002).  The 
claim must be denied on that basis.  

Visual Impairment

The veteran claims that apparently while welding, he got 
"slag" in his eyes.  He asserts that it became necessary for 
him to wear glasses subsequent to service and he contends, in 
essence, that he currently has impaired vision with 
photosensitivity due to service. 

Service medical records reflect that in December 1991 the 
veteran experienced flashburns to each eye in the course of 
lowering his protective mask while welding.  Treatment 
included flushing the veteran's eyes; the assessment was 
"bilateral corneal abrasions/flashburns".  In March 1992, the 
veteran's right eye was flushed in response to his complaint 
of having experienced flashburn; acuity was 20/20 in each 
eye.  Thereafter, when the veteran was examined for service 
separation purposes in November 1993, his eyes were 
clinically evaluated as normal; acuity was 20/20 in each eye. 

Pursuant to the December 2000 remand, the veteran underwent 
VA eye examination in May 2001 for the purpose of determining 
whether he has a current eye disorder that can be attributed 
to his period of service.  Examination revealed refraction in 
the right eye, with best corrected vision of 20/20, and 
refraction in the left eye with best corrected vision of 
20/20.  There was no evidence of scarring.  The examiner's 
impressions were normal myopic eye examination without 
evidence of sequelae from reported corneal metal foreign 
bodies in the past; and myopia, mild, bilaterally.  The 
examiner noted that the veteran had mild myopic refractive 
error in both eyes, with the remainder of the examination 
within normal limits without evidence of sequelae from the 
reported corneal foreign bodies.  In February 2002, the 
examiner who conducted the May 2001 eye examination prepared 
an addendum in which he noted that the veteran's claims file 
had been reviewed.  In the addendum, the examiner stated that 
the veteran did not appear to have any significant 
abnormality or problem with his eyes at the time of the 
examination, and therefore, there did not appear to be any 
problem which could be service connected.  

While there is competent evidence of a current eye 
disability, the current eye disability in question has been 
diagnosed as refractive error.  Refractive error of the eye, 
is not a disease or injury within the meaning of applicable 
legislation providing for disability compensation benefits.  
38 C.F.R. § 3.303(c) (2002). 

While there was evidence of an eye injury in service, there 
is no evidence of a current eye disability other than 
refractive error.  The only evidence supporting the veteran's 
claimed eye disorder are his own statements.  While the 
veteran has expressed the opinion that he has such 
disabilities and that they are related to his periods of 
service, the Court has held that a lay person, such as the 
veteran, is not competent to offer evidence that requires 
medical knowledge, such as the diagnosis or cause of a 
disability.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  
By the same token, the probative value of the veteran's 
beliefs and opinions were not enhanced because they were 
reduced to writing in the VA examination reports that merely 
recorded the history and symptomatology offered by the 
veteran.  

Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  In other words, service 
connection is granted only for disability, not on the basis 
of the symptoms of a disability.  See 38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2002); Brammer v. 
Derwinski, 3 Vet. App. 223 (1992).  In the absence of proof 
of a present disability there can be no valid claim.  Brammer 
v. Derwinski, 3 Vet. App. at 225.

Accordingly, the essential element of the current existence 
of the claimed visual impairment is missing and a grant of 
service connection is not warranted.  As to the question of 
according reasonable doubt to the veteran's claim, on the 
basis of a thorough review of the record, it is concluded 
that there is no approximate balance of the evidence for and 
against the claim.  Indeed, the preponderance of the evidence 
is against finding the current existence of the claimed 
visual impairment disability, and thus against the claim for 
service connection for that disability.  As the preponderance 
of the evidence is against the claim, the benefit-of-the-
doubt doctrine does not apply.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App 49 (1990).  
Accordingly, service connection for the claimed visual 
impairment must be denied.


ORDER

Entitlement to service connection for hearing loss is denied.

Entitlement to service connection for visual impairment is 
denied.


REMAND

With respect to the veteran's claim of entitlement to a total 
rating based on individual unemployability due to service-
connected disabilities, the April 2003 supplemental statement 
of the case, referred to a VA Chapter 31 Rehabilitation and 
Training folder in the denial of that claim.  The folder in 
question is not among the records forwarded to the Board, and 
should be associated with the claims file prior to any 
further review.  

The Board notes further that the denial of the veteran's 
claim was based partly on the finding that the veteran was 
able to pursue a college education.  The standard, however, 
is whether the veteran is precluded from substantially 
gainful employment by virtue of his service-connected 
disabilities.  In any event, the Board finds that such an 
assessment is a medical question.  As such, examination is 
required so that any decision regarding the extent of the 
veteran's disabilities and their effect on his employability 
can be a fully informed one.  38 U.S.C. § 5103A(d) (West 
2002).  

Accordingly, this case is REMANDED to the RO for the 
following development action:

1.  The RO must perform a review of the 
claims file and ensure that all 
notification and development action 
required by the VCAA,  in addition to that 
specified below, is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 38 
U.S.C.A. §§ 5102, 5103, 5103A, and 5107 
are fully complied with and satisfied.  At 
the very least, the appellant should be 
provided a letter notifying him of the 
provisions of the VCAA and their effect on 
his particular claim.  This letter should 
also contain a statement disclosing the 
type of evidence that would be essential 
to the success of his claim, as well as a 
statement as to which portion of evidence, 
if any, is to be provided by the claimant 
and which, if any, VA will attempt to 
obtain for the claimant.  An appropriate 
period of time should be allowed for 
response.  See Disabled American Veterans 
v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  

2.  The RO should obtain the veteran's VA 
Chapter 31 Rehabilitation and Training 
folder and this folder must be associated 
with the claims file.

3.  The RO should then schedule the veteran 
for an appropriate VA examination(s) of his 
service-connected disabilities to determine 
the severity thereof.  All indicated tests 
and studies should be performed.  The claims 
file should be made available to the 
examiner(s) for review of pertinent 
documents.  The examiner(s) should be 
requested to offer an opinion as to the 
degree of overall functional impairment the 
veteran experiences which results from his 
service-connected disabilities, and to offer 
an opinion as to whether it is at least as 
likely as not that he is unable to obtain and 
maintain substantially gainful employment 
solely as a result of his service-connected 
disabilities, without regard to his age, or 
any nonservice-connected disorders.  If he is 
found to be unemployable as a result of 
nonservice-connected disorders, the examiner 
should so state, and such disorders should be 
identified.  Complete rationales for all 
opinions expressed must be included in the 
typewritten examination reports.

The RO must inform the veteran of all 
consequences of his failure to report for 
the examination(s) in order that he may 
make an informed decision regarding his 
participation in said examination(s).  

4.  The RO should review the claims folder 
and ensure that all of the foregoing 
development actions have been conducted 
and completed in full and that all notice 
and development required by the VCAA has 
been accomplished.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  Specific attention 
is directed to the examination reports.  
If any report does not include adequate 
responses to the specific opinions 
requested, the report must be returned for 
corrective action.  38 C.F.R. § 4.2 
(2002); see also Stegall v. West, 11 Vet. 
App. 268 (1998).  

5.  Thereafter, the RO should consider all 
of the evidence of record and readjudicate 
the appellant's claim for a total rating 
based on individual unemployability due to 
service-connected disabilities.  If a 
grant of the claim remains denied, the 
appellant and his representative should be 
provided a supplemental statement of the 
case.  The supplemental statement of the 
case must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.  See 
Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003).

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter that 
the Board has remanded to the regional office.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  The purposes of this 
REMAND are to obtain additional information and comply with 
due process considerations.  No inference should be drawn 
regarding the final disposition of this claim as a result of 
this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                     
______________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



